UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7716



MARK A. TURNER,

                                              Plaintiff - Appellant,

          and

TERRELL HALL; JAMES FARROW; CARLOS FERRIERA,

                                                          Plaintiffs,

          versus

JAMES MCCAULEY, Director, Richland County
Detention Center; LIEUTENANT, Richland County
Detention Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. William B. Traxler, Jr., District
Judge. (CA-95-2149-3-21BC)

Submitted:   April 15, 1996                 Decided:   April 25, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.

Mark A. Turner, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order adopting the

magistrate judge's report and recommendation and dismissing without

prejudice this complaint pursuant to 42 U.S.C. § 1983 (1988). The

order is not appealable because the defect upon which the dismissal

was based could be cured by amending the complaint. See Domino
Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (4th

Cir. 1993). Accordingly, this Court does not have jurisdiction over

this appeal and it must be dismissed.

     We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                         DISMISSED




                                3